ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of first degree assault, in violation of section 565.050 RSMo 1994, on each of which he was sentenced to twenty-five years imprisonment, and of two counts of armed criminal action, in violation of section 571.015 RSMo 1994, on each of which he was sentenced to ten years imprisonment, all to be served consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been fur*410nished with a memorandum opinion for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).